           Case 2:08-cr-00064-JCM-GWF Document 818 Filed 11/16/20 Page 1 of 1



1
                                 UNITED STATES DISTRICT COURT
2

3                                        DISTRICT OF NEVADA

4    UNITED STATES OF AMERICA,                         Case No.: 2:08-cr-00064-JCM-GWF
5                  Plaintiff,
6                                                      ORDER
     vs.
7
     STEVEN GRIMM,
8
                    Defendant.
9

10

11          Presently before the court is defendant Steven Grimm’s second motion to extend time to

12   reply on his motion under 28 U.S.C. 2255. (ECF No. 817).
13
            The government responded to defendant’s 2255 motion on August 5, 2020. (ECF No.
14
     801). Defendant requests an extension of 90 days due to an emergency lock-down at his facility
15
     amidst the still-escalating COVID-19 crisis. (ECF No. 817). This court finds that defendant
16

17   makes this request in good faith. (Id.).

18          The instant motion is hereby granted. Defendant shall reply to the government’s
19
     response, (ECF No. 801), in ninety (90) days from the date of this order.
20
            Accordingly,
21
            IT IS SO ORDERED.
22

23          DATED November 16, 2020.

24
                                                         JAMES C. MAHAN
25
                                                         UNITED STATES DISTRICT JUDGE
26

27

28
